1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   RAMON N. LUPERCIO,                             )   Case No.: 1:21-cv-00935-NONE-JLT (HC)
                                                    )
12                  Petitioner,                     )   ORDER DISREGARDING MISCELLANEOUS
                                                    )   MOTION
13          v.                                      )
                                                    )   (Doc. 7)
14   MACARIO MENDOZA,
                                                    )
15                  Respondent.                     )
                                                    )
16                                                  )

17          On May 18, 2021, Petitioner filed a motion for a new trial. (Doc. 7.) However, the Court has

18   issued findings and recommendations to dismiss the petition for lack of jurisdiction. (Doc. 13.)

19   Therefore, Petitioner’s motion is hereby DISREGARDED.

20
21   IT IS SO ORDERED.

22      Dated:     June 19, 2021                            _ /s/ Jennifer L. Thurston
23                                                CHIEF UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                        1
